791 F.2d 628
In re John C. MOSBY, III, Trustee, under Trust Agreementdated February 21, 1966, for the benefit of JohnC. Mosby, III, Debtor.John C. MOSBY, III, Trustee, under Trust Agreement datedFebruary 21, 1966, for the benefit of John C.Mosby, III, Appellant,v.BOATMEN'S BANK OF ST. LOUIS COUNTY, formerly named MetroBank/Clayton, A.R. Wishon, Appellees.
No. 85-2064.
United States Court of Appeals,Eighth Circuit.
Submitted April 15, 1986.Decided May 21, 1986.

Scott Greenbert, Clayton, Mo., for appellant.
Lewis R. Mills, St. Louis, Mo., for appellees.
Before John R. GIBSON, Circuit Judge, SWYGERT,* Senior Circuit Judge, and FAGG, Circuit Judge.
PER CURIAM.


1
John C. Mosby, III, on behalf of the Mosby Trust (Trust), appeals from a district court decision affirming a bankruptcy court's dismissal of the Trust's voluntary petition for reorganization filed under chapter 11 of the bankruptcy code.  The district court concluded, as had the bankruptcy court, that the Trust was a personal or spendthrift trust rather than a "business trust" and thus could not seek protection under chapter 11.   See In re Mosby, 61 B.R. 636 (E.D.Mo. 1985) (affirming In re Mosby, 46 B.R. 175 (Bkrtcy.E.D.Mo.1985));  see also 11 U.S.C. Secs. 109(d), 101(30), 101(8).


2
On appeal, the single issue presented is whether the Mosby Trust is a business trust and as a result qualifies to seek protection under chapter 11.  We have thoroughly examined the record and the applicable law and conclude that no factual or legal error has been committed.  Because we agree that the Mosby Trust is not a business trust as is required by the bankruptcy code, we affirm the dismissal of the Trust's bankruptcy petition.  See 8th Cir.R. 14.



*
 The HONORABLE LUTHER M. SWYGERT, Senior Judge, United States Court of Appeals for the Seventh Circuit, sitting by designation